DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.         This office action is in response to the RCE filed 03/22/2022.
3.	Claims 51-68 are pending in the case. Claim 51 is independent claim.
4.	Claims 51, 81, 87 and 95 have been amended.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 51-68 are rejected under 35 U.S.C.103 as being unpatentable over Song (US 20110047178 A1) hereinafter as Song in view of Fokoue-Nkoutche et al (US 20110282652 A1) hereinafter as Fokoue.

11.         Regarding claim 51, Song teaches an apparatus for determining a meaning of an ontology term and aligning relationships and properties between ontology terms in two or more different ontologies, the apparatus including an electronic processing device that: 
 converts each term in an ontology to a set of knowledge triples consisting of a subject, a predicate and an object, in the Resource Description Framework (RDF) format for comparison of the terms from the two or more different ontologies (See Fig 5, [0041], “the RDF triple conversion unit 320 converts natural language sentences into a set of RDF triples using all the results of the sentence analysis received from the natural language processing unit 200 and the sentence division information received from the sentence division unit 310.  The RDF triple is a format in which knowledge and information are expressed in formal and standard expression using triple of subject (resource), predicate (property), and object (literal) so that the machines like computer understand the meaning of knowledge and information.” See also Fig 1, RDF triple/SPARQL conversion unit 300 and Triple repository system 400, [0043]); 
determines a context associated with the ontology terms based on a mathematical analysis of the RDF triples (See Fig 5, [0041], “the RDF triple conversion unit 320 converts natural language sentences into a set of RDF triples using all the results of the sentence analysis received from the natural language processing unit 200 and the sentence division information received from the sentence division unit 310.  The RDF triple is a format in which knowledge and information are expressed in formal and standard expression using triple of subject (resource), predicate (property), and object (literal) so that the machines like computer understand the meaning of knowledge and information.” See also Fig 1, RDF triple/SPARQL conversion unit 300 and Triple repository system 400, [0043], The term "ontology" represents knowledge as a set of concepts within a domain);
 determines the nature of any relationship between two terms from the two or more different ontologies ([0015], Fig 3, [0037]-[0037], [0046], Fig 7, [0047]-[0050], [0067] relationship between classes using terms meaning in line with Applicant specification); 
compares the triples created from each ontology term to the triples created for a number of ontology meanings ([0015], [0017], “The answer processing unit is configured to search a set of RDF triples matching with the query triples by comparing the query triples (the triples created from each ontology term) and the set of RDF triples stored in a triple repository (the triples created for a number of ontology meanings).”, Fig 1, Triple comparison unit 610, [0051]-[0053], “The triple comparison unit 610 searches for matching RDF triples by comparing the query triples QT, which form search condition of a SPARQL, with the set of RDF triples stored in the triple repository system 400”, see also Fig 10, step S124). 
Song did not specifically teach generates a matching score for the results of each comparison, the matching score being based on an algorithmic similarity of the relationships between the triple generated for each ontology term and the triples generated for each potential ontology term and a similarity of the properties of the ontology terms and the potential ontology terms; determines if a semantically related term may have the best match;
Selects a potential ontology term as the matching ontology term using the matching scores; determines an alignment between a pair of ontology terms at least partially in accordance with matching scores; and records an indication of any alignments.
However, Fokoue teaches generates a matching score for the results of each comparison, the matching score being based on an algorithmic similarity of the relationships between the triple generated for each ontology term and the triples generated for each potential ontology term and a similarity of the properties of the ontology terms and the potential ontology terms (Fig 2, [0023]- [0027], see also Fig 3, [0028]);
determines if a semantically related term may have the best match (Fig 2, [0023]- [0027], see also Fig 3, [0028]);
selects a potential ontology term as the matching ontology term using the matching scores ([0019], Fig 2, [0023]- [0027], see also Fig 3, [0028]) and
determines an alignment between a pair of ontology terms at least partially in accordance with matching scores; and records an indication of any alignments (Abstract, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Fokoue’s system into Song’s and by incorporating Fokoue into Song because both systems are related to mapping between ontologies in computer systems would map of relationship entities between ontologies.

12.	Regarding claim 52 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the matching score is determined, at least partially, through consideration of the RDF Triples which define the meaning of the ontology terms and the structural relationships between terms of the different ontologies ([0023]). 

13.	Regarding claim 53 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device determines an alignment between classes of different ontologies based on at least one of, the meanings defined by the RDF Triples created to describe the meaning of the ontology terms from of the different ontologies (Fig 2, [0023]-[0027], see also Fig 3, [0028], mapping of relationship entities between ontologies). 

14.	Regarding claim 54 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device, generates the matching score based on whether an ontology term name and potential matching ontology term meaning are related as at least one of: a synonym; an antonym; a meronym; a superclass; a subclass; a holonym; hyponym; hypernym; troponym; and other semantic classifications ([0004], [0011], generating confidence score based semantic labels “other semantic classifications”). 

15.	Regarding claim 55 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device uses the potential ontology term meaning to determine related meanings for the ontology term, the related meanings including at least one of: a root meaning; synonyms; antonyms; subclasses; superclasses; meronyms; holonyms; hyponyms; hypernyms; troponyms; and other semantic classifications ([0011], semantic labels “other semantic classifications”). 
16.	Regarding claim 56 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device stores an indication of the ontology term meaning in an index, the indication including at least one of: an identifier indicative of a defined meaning; and an indication of related meanings ([0011], semantic labels for information retrieval “an indication of the ontology term meaning”). 
17.	Regarding claim 57 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device: determines an ontology term name; and determines the matching score using that name and the ontology term name from the other ontology ([0019], Fig 2, [0023]-[0027], see also Fig 3, [0028]).
 
18.	Regarding claim 58 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device: determines annotations associated with the ontology term; and determines the matching score using the annotations ([0004], [0011], generating confidence score based semantic labels “annotations”).  

19.	Regarding claim 59 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device: obtains potential matching ontology term meanings using at least one of: the context; and at least one related context ([0019], Fig 2, [0023]-[0027], see also Fig 3, [0028]). 

20.	Regarding claim 60 (Previously presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the electronic processing device: determines a name and annotation associated with an ontology term ([0011], semantic labels for information retrieval); derives a first meaning from the annotation ([0011], semantic labels for information retrieval “an indication of the ontology term meaning”); obtains a second meaning from potentially matching ontology term meanings using the name ([0020], industry model, see also [0005], proprietary ontology “reference ontology”, Fig 3, mapping relationship entities between a first and a second industry model); and determines the ontology term meaning using the first and second meanings ([0020], industry model, see also [0005], proprietary ontology “reference ontology”, Fig 3, mapping relationship entities between a first and a second industry model). 

21.	Regarding claim 61 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Song teaches wherein the electronic processing device: compares the first and second meanings [0052]; and Fokoue further teaches determines a matching score based on the result of the comparison ([0019], Fig 2, [0023]-[0027], see also Fig 3, [0028]). 

22.         Regarding claim 62 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 61 above and Song further teaches teach converts the first and second meanings into respective sets of RDF triples (See Fig 5, [0041]-[0043]); compares the sets of RDF triples ([0052]); and further Fokoue teaches determines a matching score based on at least one of: a number of shared triples; a number of shared predicates; and a number of shared predicate object pairs ([0019], Fig 2, [0023]-[0027], see also Fig 3, [0028]).

23.	Regarding claim 63 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 51 above and further Fokoue teaches wherein the potential ontology term meanings are derived from a reference ontology and stored in a concept matching database ([0020], industry model, see also [0005], proprietary ontology “reference ontology”, Fig 3, mapping relationship entities between a first and a second industry model). 
24.	Regarding claim 64 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 63 above and further Fokoue teaches wherein the reference ontology determines the context of the potential ontology term meanings ([0005], proprietary ontology “reference ontology”, Fig 3, mapping relationship entities between a first and a second industry model). 
25.	Regarding claim 65 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 63 above and further Fokoue teaches wherein the electronic processing device determines the potential ontology term meanings by, for each ontology term in the reference: determining a name and annotation; deriving a first meaning from the annotation ([0011], semantic labels for information retrieval “an indication of the ontology term meaning”); obtaining a second meaning from a reference database using the name; and determining a potential ontology term meaning using the first and second meanings ([0020], industry model, see also [0005], proprietary ontology “reference ontology”, Fig 3, mapping relationship entities between a first and a second industry model).
 
26.	Regarding claim 66 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 65 above and further Song teaches wherein the electronic processing device: determines a context associated with the ontology, and obtains the second meaning using the context (See Fig 5, [0041], “the RDF triple conversion unit 320 converts natural language sentences into a set of RDF triples using all the results of the sentence analysis received from the natural language processing unit 200 and the sentence division information received from the sentence division unit 310.  The RDF triple is a format in which knowledge and information are expressed in formal and standard expression using triple of subject (resource), predicate (property), and object (literal) so that the machines like computer understand the meaning of knowledge and information.” See also Fig 1, RDF triple/SPARQL conversion unit 300 and Triple repository system 400, [0043], The term "ontology" represents knowledge as a set of concepts within a domain).

27.	Regarding claim 67 (Previously Presented), Song and Fokoue teach the invention as claimed in claim 65 above and further Fokoue teaches wherein the electronic processing device: compares the first and second meanings; and determines a matching score based on the result of the comparison (Fig 2, [0023]).  

28.	Regarding claims 68 (Previously presented), Song and Fokoue teach the invention as claimed in claim 65 above and further Song teaches converts the first and second meanings into respective sets of RDF triples (See Fig 5, [0041]-[0043]); compares the sets of RDF triples ([0052]); and further Fokoue teaches determines a matching score based on at least one of: a number of shared triples; a number of shared predicates; and a number of shared predicate object pairs ([0019], Fig 2, [0023]-[0027], see also Fig 3, [0028]).

Respond to Amendments and Arguments
29.	 Applicant has amended the independent claims 51 to recite new features “determines an alignment between a pair of ontology terms at least partially in accordance with matching scores; and records an indication of any alignments”, and argued that Song and Fokoue fail to teach one or more features of amended claim 51. 
Examiner presents the following responses to Applicant’s arguments:
	Applicant's arguments received on 03/22/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

30.	Regarding dependent claims, due to their dependencies to the amended claim 51 are too rendered obvious under 35 USC § 103.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169